IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
LEWIS UDDYBACK, JR.,
                                     NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                     FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
v.
                                     CASE NO. 1D14-3967
STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed January 23, 2015.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Lewis Uddyback, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.